SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

250
CAF 14-01941
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF LARRY P. LIVINGSTON,
PETITIONER-APPELLANT,

                      V                                          ORDER

SHYANA C. BROUGHTON, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


TIMOTHY R. LOVALLO, BUFFALO, FOR PETITIONER-APPELLANT.

COLUCCI & GALLAHER, P.C., BUFFALO (REGINA A. DELVECCHIO OF COUNSEL),
FOR RESPONDENT-RESPONDENT.

AUDREY ROSE HERMAN, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered August 18, 2014 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court